DETAILED ACTION
This action is in response to the initial filing of Application no. 17/568,931 on 01/05/2022.
Claims 1- 21 are still pending in this application, with claims 1, 11 and 21 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejection, it has been determined that the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims.
Claims 2, 3, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 – 11, 14 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 17  of U.S. Patent No. 11,227,605. Although the claims at issue are not identical, they are not patentably distinct from each other.

The claim mapping is as follows.
Current Application	

1. A method of managing user profiles, implemented by a network node in a communication network, the method comprising: receiving, from a user equipment, a cluster of audio segments; calculating a first confidence measure representing a first probability that a first speaker model represents a speaker of the cluster of audio segments; calculating a second confidence measure representing a second probability that a second speaker model represents the speaker of the cluster of audio segments; and responsive to the first confidence measure and the second confidence measure both representing probabilities that are higher than a target probability, updating a first user profile associated with the first speaker model and a second user profile associated with the second speaker model based on a user preference assigned to the cluster of audio segments.

2. The method of claim 1, further comprising: receiving, from the user equipment, a further cluster of audio segments; calculating a further first confidence measure representing a further first probability that the first speaker model represents a speaker of the further cluster of audio segments; calculating a further second confidence measure representing a further second probability that the second speaker model represents the speaker of the further cluster of audio segments; and responsive to the further first probability being higher than the target probability, updating the user profile associated with the first speaker model based on a further user preference assigned to the further cluster of audio segments.

3. The method of claim 2, further comprising sending, to the user equipment, an identity of the speaker of the further cluster of audio segments in response to the further first probability being higher than the target probability.

4. The method of claim 1, wherein receiving the cluster of audio segments comprises receiving the cluster of audio segments in an audio stream from the user equipment, the method further comprising performing speaker diarization on the audio stream to form the cluster of audio segments such that the cluster of audio segments comprises speech of a single speaker.

5. The method of claim 4, wherein performing speaker diarization comprises: detecting speech active segments from the audio stream; detecting speaker change points in the speech active segments to form the audio segments of the single speaker; and clustering the audio segments of the single speaker to form the cluster of audio segments.

6. The method of claim 1, further comprising updating the first speaker model and the second speaker model based on the cluster of audio segments in response to the first confidence measure and the second confidence measure both representing a probability that is higher than the target probability.

7. The method of claim 1, further comprising assigning the user preference to the cluster of audio segments.

8. The method of claim 7, further comprising performing automatic speech recognition on the cluster of audio segments to identify the user preference.

9. The method of claim 1, further comprising identifying which of the first speaker model and the second speaker model is associated with a highest probability between the first confidence measure and the second confidence measure.

10. The method of claim 1, further comprising: calculating a further first confidence measure representing a further first probability that the first speaker model represents a speaker of a further cluster of audio segments; calculating a further second confidence measure representing a further second probability that the second speaker model represents the speaker of the further cluster of audio segments; responsive to the further first confidence measure and the further second confidence measure both representing probabilities that are not higher than the target probability: creating a new speaker model; updating a default user profile based on a user preference associated with the further cluster of audio segments; and associating the updated default user profile with the new speaker model.

11. A network node comprising: processing circuitry; memory containing instructions executable by the processing circuitry whereby the network node is configured to: receive, from a user equipment, a cluster of audio segments; calculate a first confidence measure representing a first probability that a first speaker model represents a speaker of the cluster of audio segments; calculate a second confidence measure representing a second probability that a second speaker model represents the speaker of the cluster of audio segments; and responsive to the first confidence measure and the second confidence measure both representing probabilities that are higher than a target probability, update a first user profile associated with the first speaker model and a second user profile associated with the second speaker model based on a user preference assigned to the cluster of audio segments.

12. The network node of claim 11, wherein the network node is further configured to: receive, from the user equipment, a further cluster of audio segments; calculate a further first confidence measure representing a further first probability that the first speaker model represents a speaker of the further cluster of audio segments; calculate a further second confidence measure representing a further second probability that the second speaker model represents the speaker of the further cluster of audio segments; and responsive to the further first probability being higher than the target probability, update the user profile associated with the first speaker model based on a further user preference assigned to the further cluster of audio segments.

13. The network node of claim 12, wherein the network node is further configured to send, to the user equipment, an identity of the speaker of the further cluster of audio segments in response to the further first probability being higher than the target probability.

14. The network node of claim 11, wherein to receive the cluster of audio segments the network node is configured to receive an audio stream comprising the cluster of audio segments from the user equipment and the network node is further configured to perform speaker diarization on the audio stream to form the cluster of audio segments such that the cluster of audio segments comprises speech of a single speaker.

15. The network node of claim 14, wherein the network node is further configured to: detect speech active segments from the audio stream; detect speaker change points in the speech active segments to form audio segments of the single speaker; and cluster the audio segments of the single speaker to form the cluster of audio segments.

16. The network node of claim 11, wherein the network node is further configured to update the first speaker model and the second speaker model based on the cluster of audio segments in response to the first confidence measure and the second confidence measure both representing a probability that is higher than the target probability.

17. The network node of claim 11, wherein the network node is further configured to assign the user preference to the cluster of audio segments.

18. The network node of claim 17, wherein the network node is further configured to perform automatic speech recognition on the cluster of audio segments to identify the user preference.

19. The network node of claim 11, wherein the network node is further configured to identify which of the first speaker model and the second speaker model is associated with a highest probability between the first confidence measure and the second confidence measure.

20. The network node of claim 19, wherein the network node is further configured to: calculate a further first confidence measure representing a further first probability that the first speaker model represents a speaker of a further cluster of audio segments; calculate a further second confidence measure representing a further second probability that the second speaker model represents the speaker of the further cluster of audio segments; responsive to the further first confidence measure and the further second confidence measure both representing probabilities that are not higher than the target probability: create a new speaker model; update a default user profile based on a user preference associated with the further cluster of audio segments; and associate the updated default user profile with the new speaker model.

21. A non-transitory computer readable medium storing a computer program for controlling a programmable network node in a communication network, the computer program comprising software instructions that, when executed by processing circuitry of the programmable network node, cause the programmable network node to: receive, from a user equipment, a cluster of audio segments; calculate a first confidence measure representing a first probability that a first speaker model represents a speaker of the cluster of audio segments; calculate a second confidence measure representing a second probability that a second speaker model represents the speaker of the cluster of audio segments; and responsive to the first confidence measure and the second confidence measure both representing probabilities that are higher than a target probability, update a first user profile associated with the first speaker model and a second user profile associated with the second speaker model based on a user preference assigned to the cluster of audio segments.

US 11,227,605

1. A method of managing user profiles, comprising: calculating, for each speaker model of a plurality of speaker models, a confidence measure representing a probability that the speaker model represents a speaker of a cluster of audio segments; and responsive to the confidence measures of two or more of the speaker models representing probabilities that are each higher than a target probability, updating each of a plurality of user profiles based on a user preference assigned to the cluster of audio segments, each updated user profile being associated with a respective one of the two or more speaker models.

2. The method of claim 1, further comprising performing speaker diarization on an audio stream to form at least one cluster of audio segments, wherein each cluster of audio segments comprises speech of a single speaker.

3. The method of claim 2, wherein the performing speaker diarization comprises: detecting speech active segments from the audio stream; detecting speaker change points in the speech active segments to form audio segments of a single speaker; and clustering audio segments of a same single speaker to form the at least one cluster of audio segments.

4. The method of claim 1, further comprising updating the two or more speaker models based on the cluster of audio segments in response to the confidence measures calculated for the two or more speaker models each representing a probability that is higher than the target probability.

5. The method of claim 1, further comprising assigning the user preference to the cluster of audio segments.

6. The method of claim 5, wherein the assigning the user preference comprises: performing automatic speech recognition on the cluster of audio segments to identify the user preference; and assigning the identified user preference to the cluster of audio segments.

7. The method of claim 5, wherein the user preference is selected from a group consisting of: a genre of a media, a name of a singer or band, a name of an actor or actress, a name of a director, a name of a sport team or athlete, a user equipment setting, and a web site address.

8. The method of claim 1, further comprising identifying a speaker model of the two or more speaker models for which the calculated confidence measure represents a highest probability among the calculated confidence measures.

9. The method of claim 1, further comprising: calculating, for each of the plurality of speaker models, a further confidence measure representing a further probability that the speaker model represents a speaker of a further cluster of audio segments; responsive to each of the further confidence measures representing a respective further probability that is not higher than the target probability: creating a new speaker model; updating a default user profile based on a user preference associated with the further cluster of audio segments; and associating the updated default user profile with the new speaker model.

10. A device for managing user profiles, comprising: processing circuitry; memory containing instructions executable by the processing circuitry whereby the device is operative to: calculate, for each speaker model of a plurality of speaker models, a confidence measure representing a probability that the speaker model represents a speaker of a cluster of audio segments; and responsive to the confidence measures of two or more of the speaker models representing probabilities that are each higher than a target probability, update each of a plurality of user profiles based on a user preference assigned to the cluster of audio segments, each updated user profile being associated with a respective one of the two or more speaker models.

11. The device of claim 10, wherein the instructions are such that the device is operative to perform speaker diarization on an audio stream to form at least one cluster of audio segments, wherein each cluster of audio segments comprises speech of a single speaker.

12. The device of claim 11, wherein the instructions are such that the device is operative to: detect speech active segments from the audio stream; detect speaker change points in the speech active segments to form audio segments of a single speaker; and cluster audio segments of a same single speaker to form the at least one cluster of audio segments.

13. The device of claim 10, wherein the instructions are such that the device is operative to update the two or more speaker models based on the cluster of audio segments in response to the confidence measures calculated for the two or more speaker models each representing a probability that is higher than the target probability.

14. The device of claim 10, wherein the instructions are such that the device is operative to assign the user preference to the cluster of audio segments.

15. The device of claim 14, wherein the instructions are such that the device is operative to: perform automatic speech recognition on the cluster of audio segments to identify the user preference; and assign the identified user preference to the cluster of audio segments.

16. The device of claim 10, wherein the instructions are such that the device is further operative to identify a speaker model of the two or more speaker models for which the calculated confidence measure represents a highest probability among the calculated confidence measures.

17. The device of claim 10, wherein the instructions are such that the device is operative to: calculate, for each of the plurality of speaker models, a further confidence measure representing a further probability that the speaker model represents a speaker of a further cluster of audio segments; responsive to each of the further confidence measures representing a respective further probability that is not higher than the target probability: create a new speaker model; update a default user profile based on a user preference associated with the further cluster of audio segments; and associate the updated default user profile with the new speaker model.




	As shown above, claims 1 – 17  of US 11,227,605, either alone or in combination, recite the limitations of 1, 4 – 11, 14 – 21 of the current application, except for “receiving audio segments from a user equipment”. However, it would have been both well known and obvious to one of ordinary skill in the art at the time of applicant’s invention for audio streams to be received from equipment, including a user equipment. Therefore, claims 1, 4- 11 and 14 -21 recite obvious variants claims 1 – 17 of US 11,227,605.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657